 
 
I 
108th CONGRESS
2d Session
H. R. 3959 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. LoBiondo introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to authorize the Secretary of Homeland Security, acting through the Under Secretary for Border and Transportation Security, to provide air marshal training to law enforcement personnel of foreign countries. 
 
 
1.Federal air marshal trainingSection 44917 of title 49, United States Code, is amended by adding at the end the following: 
 
(d)Training for foreign law enforcement personnel 
(1)In generalThe Under Secretary may direct the Federal Air Marshal Service to provide air marshal training to law enforcement personnel of foreign countries.  
(2)FeesThe Under Secretary shall establish reasonable fees and charges to pay expenses incurred in carrying out this subsection. Money collected under this subsection shall be credited to the account in the Treasury from which the expenses were incurred and shall be available to the Under Secretary for those expenses..  
 
